DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The present invention is directed to a method and system for accessing control the artifact instances.
The closest prior arts, as currently cited, Brisebois et al. (US Patent No. 9,842,218) and Sun et al., (US Patent No. 7,788,711), are also generally directed to manage access the content/applications.
However, none of the cited prior art of record alone or in combination discloses or suggests the specific combination of steps or elements as recited in the independent claims  1, 13, and 17. In particular, none of the cited prior art of record alone or in combination discloses or suggests, when considered as a whole, “wherein the first user request corresponds to a first instance of a first application artifact type; retrieving, from a cloud platform, first role assignments for the first user; determining that the first role assignments grant permission to the first application artifact type to the first user; determining that a first instance-based access policy exists for the first application artifact type; determining whether the first instance-based access policy grants permission for the first user to access the first instance; in response to determining that the first instance-based access policy grants permission for the first user to access the first instance, servicing the first user request; and in response to determining that the first instance-based access policy does not grant permission for the first user to access the first instance, denying the first user request” as recited in independent claims 1, 13, and 17. Therefore, the independent claims 1, 13, and 17 are allowed. The dependent claims 2-12, 14-16, and 18-20 are also allowed because of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/Primary Examiner, Art Unit 2435